DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2022 has been entered.

Claims 1, 3, 5, 7, 13, and 18 are currently amended.
Claims 2, 10-11, and 16 are cancelled.
Claims 1, 3-9, 12-15, and 17-20 are currently pending and addressed below.

Information Disclosure Statement
The Information Disclosure Statements that were filed on March 30, 2022 are in compliance with 37 CFR 1.97.  Accordingly, the IDSs have been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-9, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Englard et al. (US 2019/0113918), hereinafter referred to as Englard, in view of Wray et al. (WO 2018/147874), hereinafter referred to as Wray, further in view of Shalev-Shwartz et al. (US 2019/0295179), hereinafter referred to as Shalev-Shwartz. Englard, Wray, and Shalev-Shwartz are all considered to be analogous to the claimed invention because they are in the same field of developing decision-making methods to control the navigation of an autonomous vehicle.
The reference of Wray has common inventors and applicants with the instant application. Based upon the publication date of the reference which is earlier than one year prior to the effective filing date of the instant application, it constitutes prior art under 35 U.S.C. 102(a)(1).

Regarding claim 1, Englard teaches: 
a method for use in traversing a vehicle transportation network by an autonomous vehicle (AV), the method comprising (“a method of controlling an autonomous vehicle” – see at least Englard: paragraph 0008 lines 1-3):
traversing, by the AV, the vehicle transportation network, wherein traversing the vehicle transportation network comprises (“A software architecture of this disclosure generates signals for controlling a self-driving or “autonomous” vehicle.” – see at least Englard: paragraph 0039 lines 1-3):
identifying a distinct vehicle operational scenario (“For example, different ones of the SDCAs 104 may include different neural networks (e.g., for perception and/or motion planning, as discussed further below) that were specifically trained for driving in certain conditions (e.g., in certain weather and/or road conditions, or on certain types of roads) and/or in certain situations (e.g., using an on-ramp to a highway, parallel parking, etc.).” – see at least Englard: paragraph 0081 lines 5-11);
instantiating a first decision component instance, (“Once trained or otherwise programmed, the decision arbiter may select (or increase the weight of, etc.) candidate decisions of specific SDCAs based on the current or expected circumstances.” – see at least Englard: paragraph 0041 lines 12-15);
instantiating a second decision component instance in response to receiving second sensor information corresponding to a second external object (“Each of the SDCAs 104 processes its corresponding portion of the sensor data 102, possibly along with map or navigation data (as discussed further below), to generate “candidate” decisions 106 for maneuvering/operating the autonomous vehicle.” – see at least Englard: paragraph 0056 lines 1-5) (The examiner notes that Englard further teaches that the different sets of sensor data may each correspond to a separate object to be tracked (“Like the segmentation module 210 and the classification module 212, the tracking module 214 may perform separate object tracking based on different sets of the sensor data 202” – see at least Englard: paragraph 0091 lines 13-16));
receiving a first set of candidate vehicle control actions from the first decision component instance; receiving a second set of candidate vehicle control actions from the second decision component instance (“In some embodiments, an aggregate self-driving control architecture (“SDCA”) includes multiple SDCAs that independently generate candidate decisions for controlling operation of the autonomous vehicle.” – see at least Englard: paragraph 0039 lines 3-6) (The examiner notes that the candidate decisions generated by the multiple SDCAs as taught by Englard corresponds to the claimed set of candidate vehicle control actions);
determining a third set of actions as an intersection between the first set of candidate vehicle control actions and the second set of candidate vehicle control actions (“In the above example, the decision arbiter 108 selects the maneuver that is indicated by the most SDCAs 104” – see at least Englard: paragraph 0065 lines 1-3 and Table 1 of Englard) (The examiner notes that in this example from Englard, the maneuver selected by the decision arbiter corresponds to the claimed third set of actions, because it is the set of actions produced after analyzing each of the sets of actions produced by the individual SDCAs. The examiner further notes that Englard teaches that the decision arbiter selects a maneuver which is commonly indicated by multiple SDCAs, or in other words, the selected maneuver is an intersection of maneuvers generated by at least two SDCAs).
selecting an action from the third set of actions (“A “decision arbiter” dynamically selects specific candidate decisions, and/or analyzes or otherwise utilizes concurrent candidate decisions from a number of different self-driving control architectures,” – see at least Englard: paragraph 0039 lines 6-10);
and controlling the AV to traverse a portion of the vehicle transportation network based on the action (“in order to generate final decisions that cause the autonomous vehicle to maneuver accordingly.” – see at least Englard: paragraph 0039 lines 10-11).

Englard does not explicitly disclose, but Wray teaches:
wherein the first decision component instance is an instance of a first decision component modeling that models the distinct vehicle operational scenario as Partially Observable Markov Decision Process model that uses state information of the AV (“wherein the scenario-specific operational control evaluation module implements a partially observable Markov decision process” – see at least Wray: paragraph 0004);

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Englard to incorporate the teaching of Wray to include that the model used is a Partially Observable Markov Decision Process model. Wray recognizes that doing so would provide the benefit of describing how respective candidate vehicle control actions affect subsequent candidate vehicle control actions. (“a Partially Observable Markov Decision Processes [sic], which may describe how respective candidate vehicle control actions affect subsequent candidate vehicle control actions affect [sic], and may include a reward function that outputs a positive or negative reward for respective vehicle control actions.” – see at least Wray: paragraph 0123 lines 7-14).

Englard does not explicitly disclose, but Shalev-Shwartz teaches: 
determining whether the third set of actions is empty; responsive to determining that the third set of actions is empty, adding a default action to the third set of actions; (“we firstly define a Default Emergency Policy (DEP), and use it as a building block for defining a local property of action-taking which we call “cautious”.” – see at least Shalev-Shwartz paragraph 0438 lines 1-4. Additionally, “if no cautious command exists at some time step, c applies DEP.” – see at least Shalev-Shwartz: paragraph 0440 lines 3-6).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Englard to incorporate the teaching of Shalev-Shwartz to include adding a default action to the third set of actions. Shalev-Shwartz recognizes that doing so would provide the benefit of allowing the vehicle to quickly return to a safe state, and continue safely from there, without a need to check infinite future (“One benefit of this approach is that there may be no need to check infinite future, as we can quickly return to a safe state, and continue safely from there.” – see at least Shalev-Shwartz: paragraph 0441 lines 1-3).

Regarding claim 3, Englard in view of Wray, further in view of Shalev-Schwartz, teaches all of the elements of the current invention as stated above. Further, Englard teaches:
wherein selecting the action comprises: determining a first priority associated with the first decision component instance and a second priority associated with the second decision component instance (“certain ones of the SDCAs 104 may be given weighted votes (e.g., two votes), at least in certain situations, to reflect a higher degree of confidence in its decisions.”) – see at least Englard: paragraph 0067 lines 8-11);
and selecting the action from the first set of candidate vehicle control actions based on a determination that the first priority is higher than the second priority (“The truth table (or other rules, if no truth table is used) may specify the winner of “tie breaker” scenarios by giving priority to one or more of the SDCAs 104 in various situations, or using other suitable tie break rules.” – see at least Englard: paragraph 0067 lines 11-15).

Regarding claim 4, Englard in view of Wray, further in view of Shalev-Schwartz, teaches all of the elements of the current invention as stated above. Englard does not explicitly disclose:
wherein a highest priority is associated with first decision components associated with higher velocity vehicles, an intermediate priority is associated with second decision components that require a rule violation, and a lowest priority is associated with other types of decision components.
However, Englard teaches the following: 
“In some implementations, the vehicle controller 422 receives point cloud data from the sensor heads 412 via the link 420 and analyzes the received point cloud data, using any one or more of the aggregate or individual SDCAs disclosed herein, to sense or identify targets 330 (see FIG. 5) and their respective locations, distances, speeds, shapes, sizes, type of target (e.g., vehicle, human, tree, animal), etc.” (see at least Englard: paragraph 0124 lines 1-7)
“the cells of a cost map may specify numerical values representing a “cost” of the autonomous vehicle occupying certain positions at a given point in time. A higher cost may correspond to a less desirable (e.g., riskier) location for the vehicle to be in.” (see at least Englard: paragraph 0153 lines 1-5)
“The size of this “halo” around a given object, and the cost(s) associated therewith, may depend on the classification of the object (e.g., vehicle, pedestrian, infrastructure, etc.), current direction/speed/etc. of the autonomous vehicle, and/or other factors, in some embodiments.” (see at least Englard: paragraph 0156 lines 21-26)
“Other driving objectives may include… obeying the rules of the road on which the autonomous vehicle is traveling (e.g., maintaining the speed at or near the speed limit, stopping for stop signs and traffic lights, pulling over for emergency vehicles, merging at yield signs, stopping for pedestrians, staying out of bicycle lanes, and/or not driving on road shoulders).” (see at least Englard: paragraph 0164 lines 12-27)
In summary, Englard teaches methods of identifying the velocity of objects, assigning a cost based on how risky a situation is, assigning a cost based on the classification of an object, and understanding the rules of the road on which the autonomous vehicle is traveling.  
Englard teaches various route scenarios with costs associated with each of them. Englard does not explicitly disclose priorities which are required by the aforementioned claims.  One skilled in the art would find it obvious to assign priorities to these scenarios as this is a thought process that is well within the skill of someone in the art. Therefore, the motivation for modifying the primary reference to include priorities would be to have a means of reducing the costs associated with operating the vehicle by giving the highest priority to the scenario that results in the lowest cost and giving successive priority values to second, third, etc., lowest cost scenarios.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Englard such that a highest priority is associated with first decision components associated with higher velocity vehicles, an intermediate priority is associated with second decision components that require a rule violation, and a lowest priority is associated with other types of decision components. 
Englard recognizes that modifying the relative weights associated with the respective situations would provide the benefit of operating the autonomous vehicle based on a preferred driving style. (“In some embodiments, the optimizer 744 can change the relative importance of certain driving objectives by dynamically adjusting weighting coefficients of the respective terms in the objective equation. The coefficients may be adjusted based on various factors, depending on the embodiment. As one example, the optimizer 744 adjusts one or more terms based on a specific, desired driving style” – see at least Englard: paragraph 0167 lines 1-7).

Regarding claim 5, Englard in view of Wray, further in view of Shalev-Schwartz, teaches all of the elements of the current invention as stated above. Englard does not explicitly disclose, but Shalev-Shwartz teaches: 
wherein the default action is a stop action (“The Default Emergency Policy (DEP) is to apply maximum braking power, and maximum heading change towards 0 heading w.r.t. the lane.” – see at least Shalev-Shwartz paragraph 0439 lines 1-4) (The examiner notes that applying maximum braking power as taught be Shalev-Shwartz corresponds to the claimed stop action).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Englard to incorporate the teaching of Shalev-Shwartz to include a stop action as a default action. Shalev-Shwartz recognizes that doing so would provide the benefit of allowing the vehicle to quickly return to a safe state, and continue safely from there, without a need to check infinite future (“One benefit of this approach is that there may be no need to check infinite future, as we can quickly return to a safe state, and continue safely from there.” – see at least Shalev-Shwartz: paragraph 0441 lines 1-3).

Regarding claim 6, Englard in view of Wray, further in view of Shalev-Schwartz, teaches all of the elements of the current invention as stated above. Further, Englard teaches: 
wherein controlling the AV to traverse the portion of the vehicle transportation network based on the action includes determining whether to traverse the portion of the vehicle transportation network in accordance with the action (“The decision arbiter may include a relatively simple safety processor or “watchdog” that can, in certain situations, overrule the candidate decisions of all of the SDCAs.” – see at least Englard: paragraph 0039 lines 11-14).

Regarding claim 7, Englard  in view of Wray, further in view of Shalev-Schwartz, teaches all of the elements of the current invention as stated above. Further, Englard teaches: 
wherein the action is one of to stop (“FIG. 12 represents a scenario in which the stop light in front of (and facing) the autonomous vehicle is red, thereby causing the area 660 in front of the vehicle to have a cost that is high enough to force the autonomous vehicle to stop before entering the intersection” – see at least Englard: paragraph [0156] lines 33-37),
to advance (“At block 972, decisions for maneuvering the autonomous vehicle toward the destination are generated based on the grid path generated at block 970. For example, block 972 may include selecting pre-defined maneuvers that enable the autonomous vehicle to follow the grid path, and/or determining a sequence of operational parameters (or sets of operational parameters) that enables the autonomous vehicle to follow the grid path.” – see at least Englard: paragraph 0216),
or to proceed (“After the autonomous vehicle stops at the stop sign, the cost of the crosswalk may be reduced so that the autonomous vehicle may proceed.” – see at least Englard: paragraph 0156 lines 43-45).

Regarding claim 8, Englard in view of Wray, further in view of Shalev-Schwartz, teaches all of the elements of the current invention as stated above. Further, Englard teaches:
 wherein controlling the AV to traverse the portion of the vehicle transportation network in accordance with the action includes: on a condition that the action is to stop, controlling the AV to be stationary (“FIG. 12 represents a scenario in which the stop light in front of (and facing) the autonomous vehicle is red, thereby causing the area 660 in front of the vehicle to have a cost that is high enough to force the autonomous vehicle to stop before entering the intersection” – see at least Englard: paragraph [0156] lines 33-37);
on a condition that the action is to advance, controlling the AV to traverse a defined cautionary distance in the vehicle transportation network at a defined cautionary rate (“For example, one or more of the SDCAs 104 may output specific velocity and direction parameters (e.g., absolute speed and direction, or changes from current speed and direction), others may output allowed ranges of velocity and direction parameters, and others may output disallowed ranges of velocity and direction parameters.” – see at least Englard: paragraph 0055 lines 10-16); 
and on a condition that the action is to proceed, controlling the AV to traverse the vehicle transportation network in accordance with a previously identified vehicle control action (“After the autonomous vehicle stops at the stop sign, the cost of the crosswalk may be reduced so that the autonomous vehicle may proceed.” – see at least Englard: paragraph 0156 lines 43-45).

Regarding claim 9, Englard  in view of Wray, further in view of Shalev-Schwartz, teaches all of the elements of the current invention as stated above. Further, Englard teaches:
wherein instantiating the first decision component instance includes: on a condition that identifying the distinct vehicle operational scenario includes identifying a pedestrian scenario, instantiating a pedestrian-decision component instance, wherein the pedestrian-decision component instance is an instance of a pedestrian-decision component modeling the pedestrian scenario (“Some areas of the cost map 650 may have costs that change with time based, for example, on the presence of a pedestrian in a crosswalk,” – see at least Englard: paragraph 0156 lines 26-28);
and on a condition that identifying the distinct vehicle operational scenario includes identifying a lane-change scenario, instantiating a lane-change-decision component instance, wherein the lane-change-decision component instance is an instance of a lane-change- decision component modeling the lane-change scenario (“For example, some SDCAs may output candidate maneuvers (e.g., switch to right lane, …)” – see at least Englard: paragraph 0042 lines 7-8).

Englard does not explicitly disclose, but Wray teaches:
on a condition that identifying the distinct vehicle operational scenario includes identifying an intersection scenario, instantiating an intersection-decision component instance, wherein the intersection-decision component instance is an instance of an intersection-decision component modeling the intersection scenario (“operating an autonomous vehicle operational management system, such as the autonomous vehicle operational management system 4000 shown in FIG. 4, including an intersection-scenario-specific operational control evaluation module instance, which may be an instance of an intersection-scenario-specific operational control evaluation module,” – see at least Wray: paragraph 0260 lines 12-21).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Englard to incorporate the teaching of Wray to include that upon identifying an intersection scenario, instantiating an intersection-decision component instance, wherein the intersection-decision component instance is an instance of an intersection-decision component modeling the intersection scenario. Wray recognizes that doing so would provide the benefit of modeling the behavior of remote vehicles traversing an intersection in the vehicle transportation network or otherwise probabilistically affecting the operation of the autonomous vehicle traversing the intersection (“The intersection-scenario-specific operational control evaluation module 4420 may model the behavior of remote vehicles traversing an intersection in the vehicle transportation network or otherwise probabilistically affecting the operation of the autonomous vehicle traversing the intersection.” – see at least Wray: paragraph 0175 lines 5-10). (The examiner notes that Wray also discloses the claimed methods involving a pedestrian scenario and a lane-change scenario. “The autonomous vehicle operational management system may include an autonomous vehicle operational management controller, or executor, which may detect one or more operational scenarios, such as pedestrian scenarios, intersection scenarios, lane change scenarios, or any other vehicle operational scenario or combination of vehicle operational scenarios, corresponding to the external objects.” see at least Wray: paragraph 0020).

Regarding claim 13, Englard  in view of Wray, further in view of Shalev-Schwartz, teaches all of the elements of the current invention as stated above. Further, Englard teaches:
an autonomous vehicle comprising (“an aggregate self-driving control architecture for controlling an autonomous vehicle.” – see at least Englard: paragraph 0005 lines 4-5):
a processor configured to execute instructions stored on a non-transitory computer readable medium to (“a non-transitory computer-readable medium storing instructions” – see at least Englard: paragraph 0005 lines 1-3):
responsive to identifying a distinct vehicle operational of a pedestrian scenario, instantiate a pedestrian-decision component instance, wherein the YB:00846725.DOCXpedestrian-decision component instance is an instance of a pedestrian-decision component modeling the pedestrian scenario (“Some areas of the cost map 650 may have costs that change with time based, for example, on the presence of a pedestrian in a crosswalk,” – see at least Englard: paragraph 0156 lines 26-28); 
and responsive to identifying a distinct vehicle operational of a lane-change scenario, instantiating a lane-change-decision component instance, wherein the lane-change-decision component instance is an instance of a lane-change-decision component modeling the lane-change scenario (“For example, some SDCAs may output candidate maneuvers (e.g., switch to right lane, …)” – see at least Englard: paragraph 0042 lines 7-8);
receive respective sets of candidate actions from the respective decision component instances, wherein each decision component instance is an instance of a decision component modeling a distinct vehicle operational scenario (“Each of the motion planners is configured to receive signals descriptive of a current state of an environment through which the autonomous vehicle is moving, and each of the plurality of self-driving control architectures is configured to generate candidate decisions for controlling the autonomous vehicle by using the respective motion planner to process the received signals.” - see at least Englard: paragraph 0005 lines 8-15);
identify an intersecting set of actions as an intersection of the respective sets of candidate actions (“In the above example, the decision arbiter 108 selects the maneuver that is indicated by the most SDCAs 104” – see at least Englard: paragraph 0065 lines 1-3 and Table 1 of Englard);
select an action from the intersecting set of actions based on respective priorities of the respective decision components (“certain ones of the SDCAs 104 may be given weighted votes (e.g., two votes), at least in certain situations, to reflect a higher degree of confidence in its decisions.”) – see at least Englard: paragraph 0067 lines 8-11);
and control the autonomous vehicle to traverse a portion of a vehicle transportation network based on the action (“in order to generate final decisions that cause the autonomous vehicle to maneuver accordingly.” – see at least Englard: paragraph 0039 lines 10-11).

Englard does not explicitly disclose, but Wray teaches:
instantiating respective decision component instances by instructions to: responsive to identifying a distinct vehicle operational of an intersection scenario, instantiate an intersection-decision component instance, wherein the intersection-decision component instance is an instance of an intersection- decision component modeling the intersection scenario (“operating an autonomous vehicle operational management system, such as the autonomous vehicle operational management system 4000 shown in FIG. 4, including an intersection-scenario-specific operational control evaluation module instance, which may be an instance of an intersection-scenario-specific operational control evaluation module,” – see at least Wray: paragraph 0260 lines 12-21);

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Englard to incorporate the teaching of Wray to include that upon identifying an intersection scenario, instantiating an intersection-decision component instance, wherein the intersection-decision component instance is an instance of an intersection-decision component modeling the intersection scenario. Wray recognizes that doing so would provide the benefit of modeling the behavior of remote vehicles traversing an intersection in the vehicle transportation network or otherwise probabilistically affecting the operation of the autonomous vehicle traversing the intersection (“The intersection-scenario-specific operational control evaluation module 4420 may model the behavior of remote vehicles traversing an intersection in the vehicle transportation network or otherwise probabilistically affecting the operation of the autonomous vehicle traversing the intersection.” – see at least Wray: paragraph 0175 lines 5-10). (The examiner notes that Wray also discloses the claimed methods involving a pedestrian scenario and a lane-change scenario. “The autonomous vehicle operational management system may include an autonomous vehicle operational management controller, or executor, which may detect one or more operational scenarios, such as pedestrian scenarios, intersection scenarios, lane change scenarios, or any other vehicle operational scenario or combination of vehicle operational scenarios, corresponding to the external objects.” see at least Wray: paragraph 0020).

Englard does not explicitly disclose, but Shalev-Shwartz teaches: 
responsive to determining that the intersecting set of actions is empty, add a default action to the intersecting set of actions; (“we firstly define a Default Emergency Policy (DEP), and use it as a building block for defining a local property of action-taking which we call “cautious”.” – see at least Shalev-Shwartz paragraph 0438 lines 1-4. Additionally, “if no cautious command exists at some time step, c applies DEP.” – see at least Shalev-Shwartz: paragraph 0440 lines 3-6).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Englard to incorporate the teaching of Shalev-Shwartz to include adding a default action to the third set of actions. Shalev-Shwartz recognizes that doing so would provide the benefit of allowing the vehicle to quickly return to a safe state, and continue safely from there, without a need to check infinite future (“One benefit of this approach is that there may be no need to check infinite future, as we can quickly return to a safe state, and continue safely from there.” – see at least Shalev-Shwartz: paragraph 0441 lines 1-3).

Regarding claim 14, this claim is substantially similar to claim 4 and is, therefore, rejected in the same manner as claim 4 as has been set forth above.

Regarding claim 15, Englard in view of Wray, further in view of Shalev-Schwartz, teaches all of the elements of the current invention as stated above. Further, Englard teaches:
wherein selecting the action of the intersecting set of actions is further based on state information of the autonomous vehicle (“As another example, the decision arbiter may perform mathematical operations (e.g., calculate a geometric mean, arithmetic mean, median, or weighted average) on operational parameters (e.g., speed, acceleration, steering, braking, etc.) that are output by different SDCAs, and use the results to control the autonomous vehicle.” – see at least Englard: paragraph 0040 lines 6-11).

Regarding claim 17, Englard in view of Wray, further in view of Shalev-Schwartz, teaches all of the elements of the current invention as stated above. Englard does not explicitly disclose, but Wray teaches:
wherein the action is selected according to a Partially Observable Markov Decision Process model (“wherein the scenario-specific operational control evaluation module implements a partially observable Markov decision process” – see at least Wray: paragraph 0004);

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Englard to incorporate the teaching of Wray to include that the model used is a Partially Observable Markov Decision Process model. Wray recognizes that doing so would provide the benefit of describing how respective candidate vehicle control actions affect subsequent candidate vehicle control actions. (“a Partially Observable Markov Decision Processes [sic], which may describe how respective candidate vehicle control actions affect subsequent candidate vehicle control actions affect [sic], and may include a reward function that outputs a positive or negative reward for respective vehicle control actions.” – see at least Wray: paragraph 0123 lines 7-14).

Regarding claim 18, Englard  in view of Wray, further in view of Shalev-Schwartz, teaches all of the elements of the current invention as stated above. Further, Englard teaches:
a method for use in traversing a vehicle transportation network by an autonomous vehicle, the method comprising (“a method of controlling an autonomous vehicle.” – see at least Englard: paragraph 6 lines 1-3):
receiving a first set of candidate actions from a first decision component instance and a second set of candidate actions from a second decision component instance (“In some embodiments, an aggregate self-driving control architecture (“SDCA”) includes multiple SDCAs that independently generate candidate decisions for controlling operation of the autonomous vehicle.” – see at least Englard: paragraph 0039 lines 3-6);
identifying an intersecting set of actions as an intersection of the first set of candidate actions and the second set of candidate actions (“In the above example, the decision arbiter 108 selects the maneuver that is indicated by the most SDCAs 104” – see at least Englard: paragraph 0065 lines 1-3 and Table 1 of Englard);
using a model to select an action from the intersecting set of actions (“A “decision arbiter” dynamically selects specific candidate decisions, and/or analyzes or otherwise utilizes concurrent candidate decisions from a number of different self-driving control architectures,” – see at least Englard: paragraph 0039 lines 6-10), 
wherein selecting the action is conditioned on a context of state vectors associated with the autonomous vehicle (“As another example, the decision arbiter may perform mathematical operations (e.g., calculate a geometric mean, arithmetic mean, median, or weighted average) on operational parameters (e.g., speed, acceleration, steering, braking, etc.) that are output by different SDCAs, and use the results to control the autonomous vehicle.” – see at least Englard: paragraph 0040 lines 6-11);
and controlling the autonomous vehicle to traverse a portion of the vehicle transportation network based on the action (“in order to generate final decisions that cause the autonomous vehicle to maneuver accordingly.” – see at least Englard: paragraph 0039 lines 10-11).

Englard does not explicitly disclose, but Wray teaches: 
wherein the first decision component instance is a first instance of a first decision component modeling a first distinct vehicle operational scenario using a first Partially Observable Markov Decision Process model, and wherein the second decision component instance is a second instance of a second decision component modeling a second distinct vehicle operational scenario using a second Partially Observable Markov Decision Process model (“wherein the scenario-specific operational control evaluation module implements a partially observable Markov decision process” – see at least Wray: paragraph 0004);

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Englard to incorporate the teaching of Wray to include that the models used are Partially Observable Markov Decision Process models. Wray recognizes that doing so would provide the benefit of describing how respective candidate vehicle control actions affect subsequent candidate vehicle control actions. (“a Partially Observable Markov Decision Processes [sic], which may describe how respective candidate vehicle control actions affect subsequent candidate vehicle control actions affect [sic], and may include a reward function that outputs a positive or negative reward for respective vehicle control actions.” – see at least Wray: paragraph 0123 lines 7-14).

Englard does not explicitly disclose, but Shalev-Shwartz teaches: 
determining whether the intersecting set of actions is empty; responsive to determining that the intersecting set of actions is empty, adding a default action to the intersecting set of actions; (“we firstly define a Default Emergency Policy (DEP), and use it as a building block for defining a local property of action-taking which we call “cautious”.” – see at least Shalev-Shwartz paragraph 0438 lines 1-4. Additionally, “if no cautious command exists at some time step, c applies DEP.” – see at least Shalev-Shwartz: paragraph 0440 lines 3-6).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Englard to incorporate the teaching of Shalev-Shwartz to include adding a default action to the third set of actions. Shalev-Shwartz recognizes that doing so would provide the benefit of allowing the vehicle to quickly return to a safe state, and continue safely from there, without a need to check infinite future (“One benefit of this approach is that there may be no need to check infinite future, as we can quickly return to a safe state, and continue safely from there.” – see at least Shalev-Shwartz: paragraph 0441 lines 1-3).


Regarding claim 19, Englard in view of Wray, further in view of Shalev-Schwartz, teaches all of the elements of the current invention as stated above. Further, Englard teaches: 
selecting the action is further conditioned on a first priority of the first decision component and a second priority of the second decision component (“certain ones of the SDCAs 104 may be given weighted votes (e.g., two votes), at least in certain situations, to reflect a higher degree of confidence in its decisions.” – see at least Englard: paragraph 0067 lines 8-11). 

Regarding claim 20, Englard in view of Wray, further in view of Shalev-Schwartz, teaches all of the elements of the current invention as stated above. Further, Englard teaches: 
wherein the action is at least one of to stop (“FIG. 12 represents a scenario in which the stop light in front of (and facing) the autonomous vehicle is red, thereby causing the area 660 in front of the vehicle to have a cost that is high enough to force the autonomous vehicle to stop before entering the intersection” – see at least Englard: paragraph [0156] lines 33-37),
to advance (“At block 972, decisions for maneuvering the autonomous vehicle toward the destination are generated based on the grid path generated at block 970. For example, block 972 may include selecting pre-defined maneuvers that enable the autonomous vehicle to follow the grid path, and/or determining a sequence of operational parameters (or sets of operational parameters) that enables the autonomous vehicle to follow the grid path.” – see at least Englard: paragraph 0216),
to proceed (“After the autonomous vehicle stops at the stop sign, the cost of the crosswalk may be reduced so that the autonomous vehicle may proceed.” – see at least Englard: paragraph 0156 lines 43-45),
to pass-on-left, or to pass-on-right (“execute particular maneuvers (e.g., U-turns, passing vehicles, etc.), and so on.” – see at least Englard: paragraph 0074 lines 10-11).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Englard in view of Wray, further in view of Shalev-Schwartz, and further in view of Vaughn et al. (US 2019/0196471), hereinafter referred to as Vaughn. Vaughn is considered to be analogous to the claimed invention because it is in the same field of developing decision-making methods to control the navigation of an autonomous vehicle.

Regarding claim 12, Englard in view of Wray, further in view of Shalev-Schwartz, teaches all of the elements of the current invention as stated above. Further, Englard teaches: 
wherein the state information comprises at least one of a first state of a sensor of the AV (“some SDCAs may operate on lidar data, other SDCAs may operate on camera data, and still other SDCAs may operate on a combination of lidar, camera, and thermal imaging data.” – see at least Englard: paragraph 0044), 
a second state of an actuator of the AV (“operational parameters (e.g., speed, acceleration, steering, braking, etc.) that are output by different SDCAs” – see at least Englard: paragraph 0040 lines 6-11), 
or a fourth state relating to an autonomy competence level of the AV (“a vehicle configured to sense its environment and navigate or drive with no human input, with little human input, with optional human input, and/or with circumstance-specific human input.” – see at least Englard: paragraphs 0046 and 0047).

Englard does not explicitly disclose, but Vaughn teaches:
a third state of availability of a tele-operator (“the decisions of the AI may be augmented (or replaced) with decisions by one or more remote viewers (RVs) that are asked to view and respond to a current environment 124 of a vehicle.” – see at least Vaughn: paragraph 0025 lines 21-24. Additionally, “After identifying 402 available remote viewers, a subsequent operation is to identify 404 which remote viewers are alert.” – see at least Vaughn: paragraph 0039 lines 1-3.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Englard to incorporate the teaching of Vaughn to include a third state of availability of a tele-operator. Vaughn recognizes that doing so would provide the benefit of alleviating some concern regarding the decision-making made by the AI controlling a vehicle, introducing better decisions, and also training an AI to make better (“We can alleviate some concern, introduce better decisions, and also train an AI to make better decisions by introducing a remote viewer's, e.g., a human's, reaction to a possibly complex environment surrounding a vehicle that includes a potential threat to the vehicle.” – see at least Vaughn: Abstract lines 2-9).

Response to Arguments
Applicant's arguments filed May 13, 2022 have been fully considered but they are not persuasive.

Regarding the limitation of “determining a third set of actions as an intersection between the first set of candidate vehicle control actions and the second set of candidate vehicle control actions”, the applicant argues that “Englard does not seem to teach or describe selecting a decision only from those common candidate decisions generated by the SDCAs. Englard does not perform a set intersection on the generated candidate decisions and Englard does not include a "third set of actions."”
The examiner notes that Englard teaches a decisions arbiter which uses a truth table such that “the decision arbiter 108 selects the maneuver that is indicated by the most SDCAs 104”. Since the decision arbiter as taught by Englard selects a maneuver which is commonly indicated by a plurality of SDCAs, the selected decision is considered an intersection of generated SDCAs. Further, the selected maneuver from the decision arbiter as taught by Englard corresponds to the claimed third set of actions, because this selected maneuver is the result of analyzing and comparing the candidate actions produced by the plurality of SDCAs. This process performed by the decision arbiter taught by Englard corresponds to the claimed process of determining an intersecting set of actions based on the respective sets of candidate actions from the respective decision component instances.
Further, the claimed step of determining a third set of actions as an intersection between the first set of candidate vehicle control actions and the second set of candidate vehicle control actions is considered an obvious step based on the teachings of Englard. This is because finding the intersection between two sets is a standard and well-known mathematical operation which produces expected results (“Expected beneficial results are evidence of obviousness of a claimed invention” – see at least MPEP 716.02(c)(II.)). Finding the intersection between sets of candidate decisions would provide the benefit of removing outlier decisions, wherein outlier decision may be decisions that are not commonly agreed upon by a plurality of SDCAs (“For example, the candidate decision analyzer 122 may discard any “outliers” among the candidate decisions 106.” – see at least Englard: paragraph 0070 lines 3-5).

Regarding the limitation of “responsive to determining that the third set of actions is empty, adding a default action to the third set of actions”, the applicant argues that “Englard does not include a "third set of actions." Therefore, combining Englard with Shalev-Shwartz is not possible.” The examiner notes that as set forth above, the selected maneuver from the decision arbiter as taught by Englard corresponds to the claimed third set of actions.
Further, it is possible to combine the teachings of multiple patents in such a manner that some obvious modifications to the teachings may be performed in order to enable these teachings to fit together ("A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." Further,  "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." – see at least MPEP 2141.03(I.)). In this case, the teachings of Shalev-Shwartz include applying a DEP (Default Emergency Policy) if the system is unable to determine a cautious command (“if no cautious command exists at some time step, c applies DEP.” – see at least Shalev-Shwartz: paragraph 0440 lines 3-6). One of ordinary skill in the art could reasonably apply the teachings of the Default Emergency Policy as taught by Shalev-Shwartz to the system of Englard, for example by applying the Default Emergency Policy when none of the candidate decisions of Englard have a sufficiently high confidence value (“The candidate decisions or the operational parameters may also include confidence values (corresponding to the confidence or likelihood that the associated decision or parameter is correct)” – see at least Englard: paragraph 0040 lines 11-14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK ANTHONY MULDER whose telephone number is (571)272-3610. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 3667      

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667